                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:20-cr-00167-FDW-DCK


 UNITED STATES OF AMERICA,                       )
                                                 )
                      Plaintiff,                 )
                                                 )
 vs.                                             )
                                                 )                  ORDER
 COLLINS ARCELL SULLIVAN,                        )
                                                 )
                     Defendant.                  )
                                                 )

         THIS MATTER IS BEFORE THE COURT on Defendant’s Motion to Suppress (Doc.

No. 12), the Magistrate Judge’s Memorandum and Recommendation (“M & R”) (Doc. No. 22)

recommending Defendant’s motion be denied, and Defendant’s Objection to the Memorandum

and Recommendation (Doc. No. 23).           Defendant seeks review of the Magistrate Judge’s

Memorandum and Recommendation regarding Defendant’s Motion to Suppress Evidence.

         For the reasons that follow, Defendant’s Objections to the Memorandum and

Recommendation are OVERRULED, the Magistrate Judge’s Memorandum and Recommendation

is AFFIRMED and ADOPTED, and Defendant’s Motion to Suppress is DENIED.


I.     STANDARD OF REVIEW

         A district court may refer a motion to suppress to a magistrate judge for a recommendation

pursuant to Federal Rule of Criminal Procedure 59(b)(1). See Fed. R. Crim. P. 59(b)(1). A party

may file written objections to magistrate judge’s memorandum and recommendation within

fourteen days of being served with a copy of the memorandum and recommendation. 28 U.S.C §

636(b)(1). ‘“Any written objections must specifically identify the portions of the Report and

Recommendation to which objections are made and the basis for such objections.”’ Morgan v.
                                                 1
N.C. Dep’t of Health and Human Servs., 421 F. Supp. 2d 890, 893 (W.D.N.C. 2006) (emphasis in

original) (quoting Thomas v. Westinghouse Savannah River Co., 21 F. Supp. 2d 551, 560 (D.S.C.

1997)); see also Battle v. U.S. Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987) (“[P]arties filing

objections must specifically identify those findings objected to.”) (quotation omitted). “Frivolous,

conclusive or general objections need not be considered by the district court.” Battle, 834 F.2d at

421 (quotation omitted).      “A general objection, or one that merely restates the arguments

previously presented is not sufficient to alert the court to alleged errors on the part of the magistrate

judge.” Aldrich v. Bock, 327 F. Supp. 2d 743, 747 (E.D. Mich. 2004).

         Thus, “[a]n ‘objection’ that does nothing more than state a disagreement with a

magistrate’s suggested resolution, or simply summarizes what has been presented before, is not an

‘objection’ as that term is used in this context.” Id.; see also Jones v. Hamidullah, No. 2:05-2736-

PMD-RSC, 2005 WL 3298966 at *3 (D.S.C. Dec. 5, 2005) (noting a petitioner’s objections to a

magistrate judge’s report “on the whole are without merit in that they merely rehash [the] general

arguments and do not direct the court’s attention to any specific portion of the [report]”). General

or conclusory objections result not only in the loss of de novo review by the district court but also

in waiver of appellate review. Tyler v. Beinor, 81 F. App’x 445, 446 (4th Cir. 2003) (per curiam);

United States v. Woods, 64 F. App’x 398, 399 (4th Cir. 2003) (per curiam). If proper objections

are made, a district court will review the objections under a de novo standard. 28 U.S.C. §

636(b)(1). Absent a specific, proper, and timely filed objection, the Court reviews only for “clear

error,” and need not give any explanation for adopting the M&R. Diamond v. Colonial Life &

Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir.

1983).




                                                   2
II. BACKGROUND

         Defendant was charged in a one-count indictment on May 20, 2020. See (Doc. No. 1).

Count One charged Defendant with Possession of Firearm by Convicted Felon 18 U.S.C.

922(g)(1). Id. at p. 1.

         On August 12, 2020, Defendant filed his original “Motion To Suppress…” (Document No.

12). On August 24, 2020, the Government filed its “Government’s Response To Defendant’s

Motion To Suppress...” (Document No. 15). The Magistrate Judge filed his Memorandum and

Recommendation on January 26, 2021. Finally, Defendant filed his “Defendant’s Objections

to…” on February 9, 2021. The Court has carefully reviewed the record and has decided as

follows.


III. DISCUSSION

         At the outset, the Court notes that Defendant’s Objections to Memorandum and

Recommendation appears to largely be the same— verbatim in some places—as his initial Motion

to Suppress. Compare (Doc. No. 23) with (Doc. No. 12). All of Defendant’s objections challenge

the Memorandum and Recommendation’s factual and legal findings. 1 As such, it is difficult for

this Court to glean the specific findings of the Memorandum and Recommendation to which

Defendant objects beyond a general objection to the factual and legal findings of fact by the

Magistrate Judge. See Generally (Doc. No. 23).

         Defendant objects to the Magistrate Judge’s factual and legal findings that law enforcement

officers had reasonable suspicion to detain and frisk him. (See Doc. No. 23, objections I and III).

Additionally, Defendant objects to the Magistrate Judge’s findings and inclusion of evidence from


1
 The Court finds that each objection is just a general objection that merely restates the arguments previously presented
— whether that be an objection to the reasonable suspicion, totality of the circumstances, or the de facto arrest
conclusion.

                                                           3
the traffic stop in his totality of the circumstances determination. See (id., objection II). Finally,

Defendant objects to the Memorandum and Recommendation’s determination that law

enforcement officers’ actions did not amount to a de facto arrest. See (id., objection IV).

Accordingly, this Court will conduct clear error review of the Magistrate Judge’s factual and legal

findings of law.

    A. Clear Error Review

       As noted above, only specific objections raised in Defendant’s Objections to Magistrate

Judge’s Memorandum and Recommendation are reviewed de novo. See (Doc. No. 23). Therefore,

the Magistrate Judge’s conclusions—that Officers lawfully detained and Terry-frisked the

Defendant based on the totality of the circumstances, and Defendant’s voluntary admission of his

possession of drugs provided the probable cause for Defendant’s arrest and further search of

Defendant’s person incident to that arrest—are reviewed for clear error. Having closely reviewed

the Memorandum and Recommendation, the Court finds no clear error. Accordingly, this Court

AFFIRMS the Magistrate Judge’s Memorandum and Recommendation.


IV. CONCLUSION

       Accordingly, for the foregoing reasons, the Magistrate Judge’s Memorandum and

Recommendation (Doc. No. 22) is AFFIRMED, Defendant’s Objection to the Memorandum and

Recommendation (Doc. No. 23) is OVERRULED, and Defendant’s Motion to Suppress (Doc. No.

12) is DENIED.

       IT IS SO ORDERED.                  Signed: May 17, 2021




                                                  4
